PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/887,649
Filing Date: 2 Feb 2018
Appellant(s): Stasko et al.



__________________
Erin Regel Bobay
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 2nd, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 1st, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:

Rejection of Claim 37 under 35 U.S.C. 103 over Fitzhugh et al. (US 2007/0087025 A1), hereinafter Fitzhugh, in view of Ogle (US 7,303,575 B2) as evidenced by Schoenfisch et al. (US 2013/0196951 A1), hereinafter Schoenfisch’13.

Rejection of Claim 59 under 35 U.S.C. 103 over Fitzhugh in view of Ogle and McDaniel et al. (US 2010/0210745 A1), hereinafter McDaniel as evidenced by Schoenfisch’13.

Rejection of Claim 68 under U.S.C. 103 as being unpatentable over Fitzhugh in view of Ogle and Gurtner et al. (US 2008/0033334 A1), hereinafter Gurtner, as evidenced by Schoenfisch’13.

Rejection of Claim 41 under 35 U.S.C. 103 over Fitzhugh in view of Ogle as evidenced by Schoenfisch’13.



Rejection of Claim 67 under 35 U.S.C. 103 as being unpatentable over Fitzhugh, Ogle, Schoenfisch’13, and McDaniel as applied to claim 59 above, and further in view of Calvert.

Rejection of Claims 72 under 35 U.S.C. 103 as being unpatentable over Fitzhugh, Ogle, Schoenfisch’13 and Gurtner as applied to claim 68, and further in view of Calvert.

(2) Response to Argument

Appellant alleges the rejection of Claim 37 under 35 U.S.C. 103 over Fitzhugh, in view of Ogle as evidenced by Schoenfisch’13 should be reversed.

	Appellant argues Fitzhugh discloses a substrate and polymer as separate components, citing that the amine-functionalized polysilanes are part of a coating on the surface of the substrate rather than within the substrate.
	However, Appellant’s arguments are ultimately flawed as they focus solely on one particular embodiment of Fitzhugh in which the nitric oxide (NO)-releasing macromolecules are in a coating. In fact, paragraph 21 of Fitzhugh clearly states that the nucleophile residues may be bound to the coating, separate from the substrate, part of the substrate, or present as amine-functionalized polysilanes. Thus, Fitzhugh clearly establishes that the nucleophile residues include amine-functionalized polysilanes, and that said nucleophile residues may be “part of the substrate” (Paragraph 22 of Fitzhugh). Accordingly, it is in clear error to cite Fitzhugh’s teaching of amine-functionalized silane in a coating as the only configuration taught by Fitzhugh.
	Appellant further argues the polymer in paragraph 49 is different than the substrate, and that this interpretation “removes” the amine-functionalized silanes. However, there appears to be no evidence to support Appellant’s interpretation other than the general allegation as such. Appellant cites Paragraph 19, 21, and 32 which describe certain configurations of NO and amine-functionalized silanes. However, once again the teaching of one embodiment in which the amine-functionalized silane are in a coating (e.g. paragraph 19) does not negate the teachings of other configurations, such as having the NO-releasing silane nucleophile residues being part of or covalently linked to the substrate, as described in paragraph 21 and as set forth above.
	Additionally, Fitzhugh clearly states in paragraph 49 that the nitric oxide-releasing/nucleophile complex is bound to a polymer. Since it has been previously established that that these nucleophile complexes would include the amine-functionalized polysilanes, Fitzhugh clearly does not require exclusivity between the polymer in paragraph 49 and the NO 
	Appellant further argues that the polymer of paragraph 49 refers to a functional group. However Appellant appears to ignore the rest of paragraph 49 which explicitly states nitric oxide-releasing nucleophile complexes as a whole being bound to a polymer, in which case the polymer would be the substrate in the same manner as described in paragraph 21. The NO is clearly referred to in conjunction with the nucleophile residues, and thus would still comprise the amine-functionalized silane. Further, the formula (I) cited by Appellant uses “J” as a placeholder (Paragraph 44). There is no indication that this placeholder is only a polymer and excludes nucleophile residues such as the amine-functionalized silanes. In fact, if formula (I) were to exclude nucleophile residues, it would no longer be a nitric oxide/nucleophile residue complex as explicitly described in paragraph 44. 
	Further, no evidence or arguments have been provided to contradict the teaching of exemplary plastic substrates including acrylic polymers in paragraph 28.
	As such, Fitzhugh clearly teaches a number of configurations of NO-releasing polysiloxane macromolecules which explicitly include having such NO-releasing complexes being within a polymer matrix as claimed. 
	
	Appellant further argues Ogle is not the same field of endeavor as Fitzhugh. However, Ogle was provided in Appellant’s own IDS (filed 12/09/202; entry 211 under US Patent 
Appellant further argues the deficiencies of Ogle, such as the lack of polysilanes or coatings, would prevent the combination with Fitzhugh. However, the rejection of claim 37 is based on the combination of references. That is, Ogle does not need to teach all aspects of the claim or the same device as Fitzhugh. Rather, Ogle is merely relied upon to teach that a polymer foam is suitable for releasing nitric oxide (Col. 8, lines 10 - 14; Col. 14, line 65 - Col. 15, line 36; and Col. 20, lines 30 - 55), and to provide motivation to one of ordinary skill in the art in that the foam form would be beneficial for use in biological applications to improve biocompatibility of the polymer (Col. 14, line 65 - Col. 15, line 36), which would be highly relevant to Fitzhugh and Appellant’s field of endeavor. Appellant’s arguments that Ogle mentions NO in “only one paragraph” is irrelevant as it is nonetheless mentioned as a bioactive agent incorporated in the foam device.
Appellant’s arguments that Ogle does not teach how NO would be carried by foam is similarly irrelevant and does not contradict the motivation of improving biocompatibility by use of foam. Rather, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Thus, as Ogle teaches motivation for use of a polymer foam, and teaches said foam in combination with the release of NO, the combination of Fitzhugh and Ogle is proper and it is erroneous to state that there is no reason to modify Fitzhugh to comprise a foam.
molar mass and diameter of the NO-releasing particles, not NO-releasing particles as a whole, as Appellant appears to be suggesting.
	Appellant also argues Fitzhugh and Ogle describe different polymers. However, as stated in the rejection Paragraph 28 and 29 of Fitzhugh and Col. 14, line 65 - Col. 15, line 36 of Ogle, the two references overlap in the disclosures of suitable polymers, thus establishing the interchangeability and shared suitability between the various polymers. The allegation that Fitzhugh and Ogle provide a “laundry list” of polymers in no way detracts or otherwise negates the suitability of the various disclosed polymers.
	Ultimately, Appellant’s arguments regarding the deficiencies of Ogle are flawed and failed to address the fundamental motivation of improving biocompatibility of polymers. As such, the rejection should be maintained.
	Lastly, Appellant argues Schoenfisch’13 does not correct deficiencies of Fitzhugh and Ogle and it is an error to argue Fitzhugh and Schoenfisch’13 teach substantially the same nitric oxide releasing molecules for the same purpose. However, Schoenfisch’13 is provided as an evidentiary reference that teaches NO-releasing macromolecules for improving wound healing (Paragraphs 6 and 34) have a molecular weight greater than 500 DA (Paragraph 58) and a diameter between 0.5 nm and 1000 nm (Paragraphs 61 and 62). As such, it is erroneous to argue that Fitzhugh and Schoenfisch’13 lack a “rational underpinning” to conclude obviousness 

Appellant alleges the rejection of Claim 59 over Fitzhugh in view of Ogle and McDaniel as evidenced by Schoenfisch’13 should be reversed.

Appellant’s arguments with respect to the original combination of Fitzhugh and Ogle, as evidenced by Schoenfisch’13 have been addressed above.
Appellant further argues McDaniel fails to provide one of ordinary skill in the art with the reason for combining NO-releasing particles as claimed and at least one monomer and polymerizing the at least one monomer to form a polymer matrix comprising a foam as claimed. Appellant appears to be attacking the teaching reference’s failure to teach aspects of the invention that the teaching reference is not replied upon for.
However, McDaniel is merely provided to teach that polymerizing a monomer to form a polymer foam matrix is a known method in the art and would create an analogous polymer foam material (Paragraphs 547, 1113, and 1289 indicate polymerization of polysiloxane and at least one monomer; Paragraph 1326 indicates foam), and thus would provide direction to one of ordinary skill in the art a method by which a polymer foam for use with the combination of Fitzhugh and Ogle may be manufactured.
 are relevant. For instance, the fact that McDaniel comprises an enzyme as cited in paragraph 3 does not contradict McDaniel’s teaching of the claimed method, particularly as Appellant uses the phrasing “comprising” rather than “consisting”.
Similarly, Appellant’s arguments that McDaniel does not teach adding NO-releasing substances are irrelevant as the primary reference of Fitzhugh is used for this teaching. This piecemeal analysis of McDaniel cannot show nonobviousness and, as such, the rejection should be maintained.

Appellant alleges the rejection of Claim 68 over Fitzhugh in view of Ogle and Gurtner as evidenced by Schoenfisch’13 should be reversed.

Appellant’s arguments with respect to the original combination of Fitzhugh and Ogle, as evidenced by Schoenfisch’13 have been addressed above.
	Appellant argues Gurtner does not teach how to achieve the claimed wound dressing kit having the recited amount of NO release.
Once again, Appellant appears to be attacking a teaching reference’s failure to teach aspects of the invention that the teaching reference is not replied upon for.
	In the instant case, Gurtner is relied upon only to teach that comprising wound dressings as a kit having differently optimized parameters (Abstract; Page 16, bottom half of the left column).

	Thus, the prior art teaches that 1) it is obvious to comprise a kit of wound dressings having differently optimized parameters and 2) one of those parameters is the rate and duration of NO release.
	As such, it erroneous to argue the nonobviousness of claim 68 merely based on the lack of NO-releasing particles in Gurtner when such limitations are still present in the combination courtesy of Fitzhugh.

Appellant alleges the rejection of Claim 41 over Fitzhugh in view of Ogle as evidenced by Schoenfisch’13 should be reversed.
	
Appellant’s arguments with respect to the original combination of Fitzhugh and Ogle, as evidenced by Schoenfisch’13 have been addressed above.
	Firstly, Appellant argues Fitzhugh does not teach adjusting the thickness of the substrate. However, such arguments are irrelevant as claim 41 is directed only to the concentration of NO-releasing polysiloxane macromolecules. Further, paragraph 19 as cited explicitly states “the quantity of NO that can be bonded to or absorbed by the substrate” is adjustable. While the thickness of the coating may also affect the concentration of NO, this is not contradict the teaching of Fitzhugh that the amount of NO and rate of NO released from 
	Appellant arguments that it was conceded by the Examiner that Fitzhugh does not teach a matrix comprising foam and that Fitzhugh and Ogle still do not explicitly teach the NO releasing polysiloxane macromolecules are NO-releasing particles that have a molar mass of at least 500 Da and a diameter in a range of 0.1 nm to 100 µm are similarly irrelevant for the same reasons as set forth above.

Appellant alleges the rejection of Claim 42 over Fitzhugh in view of Ogle and Calvert as evidenced by Schoenfisch’13 should be reversed.

Appellant’s arguments with respect to the original combination of Fitzhugh and Ogle, as evidenced by Schoenfisch’13 have been addressed above.
	Appellant argues Calvert fails to mention a foam and thus fails to disclose the limitations of claim 42 and also fails to provide one of ordinary skill in the art with a reason to modify Fitzhugh to comprise polyacrylates. Appellant’s arguments are erroneous as claim 42 merely requires that the polymer matrix “comprises” a number of additional polymer materials including polyacrylates. There is no requirement that this additive must also foam, and further Calvert was never relied upon to teach foam (said limitation being found in Ogle). Further, Calvert provides clear motivation in that adding polyacrylates to the polymer matrix would assist with adhesion to the patient (recognized in Paragraphs 53 and 54 of Calvert) in the 
	Appellant’s allegations to the contrary are without merit and solely based on a piecemeal analysis of Calvert as opposed to the combination of presented references.
	
Appellant alleges the rejection of Claim 67 over Fitzhugh in view of Ogle, McDaniel, and Calvert as evidenced by Schoenfisch’13 should be reversed.

	In the same manner as in regards claim 42, Appellant argues Calvert fails to mention a foam and thus fails to disclose the limitations of claim 67. However, Appellant’s arguments are flawed as noted above.

Appellant alleges the rejection of Claim 72 over Fitzhugh in view of Ogle, Gurtner, and Calvert as evidenced by Schoenfisch’13 should be reversed.

	In the same manner as in regards claims 42 and 67, Appellant argues Calvert fails to mention a foam and thus fails to disclose the limitations of claim 67. However, Appellant’s arguments are flawed as noted above.

Appellant alleges the remaining dependent claims are patentable



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
Conferees:
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781
                                                                                                                                                                                                        /DAVID DUFFY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.